Citation Nr: 1227040	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  03-15 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for injury of the lumbar spine with degenerative changes and scoliosis. 


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and M.F. 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from July 1983 to July 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2002 rating decision of the Los Angeles, California regional office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction rests with the Oakland, California RO.  

In July 2004, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  This matter was remanded for further development in September 2005 and October 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2004, the Veteran testified before a Veterans Law Judge (VLJ) who has subsequently been designated to serve as Acting Chairman of the Board.  As such, he is no longer available to consider the appeal.  

In May 2012, the Board sent the Veteran a letter advising him that the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made regarding such appeal.  He indicated that he wished to have another hearing at his local RO.  

Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for his requested hearing.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 20.700(a) (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. § 20.700(a), 20.704(a), as per his request.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

